PER CURIAM.
The court sustained an exception or demurrer to the plaintiff’s petition on the ground that the amount sued for was less than is required to give the court jurisdiction of the suit. As the jurisdiction of the court was put in issue, and the case was disposed of by a decision of that issue in favor of the defendant, the judgment is not subject to be reviewed by this court on writ of error. United States v. Jahn, 155 U. S. 109, 15 Sup. Ct. 39, 39 L. Ed. 87.
The writ of error is dismissed.